Citation Nr: 0918139	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-33 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from April 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the RO 
which denied service connection for the cause of the 
Veteran's death and DIC benefits under 38 U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The immediate cause of the Veteran's death on October 7, 
2006 is shown to have been the result of renal cell carcinoma 
and coronary artery disease (CAD).  

3.  The Veteran's renal cell carcinoma and CAD were first 
clinically demonstrated many years after service, and there 
is no probative evidence of a causal connection between the 
Veteran's renal cancer and heart disease and military service 
or any incident therein.  

4.  At the time of death, the Veteran's service-connected 
disabilities included post traumatic stress disorder (PTSD); 
rated 50 percent disabling; diabetes mellitus and shell 
fragment wound to the right thigh involving Muscle Groups 
(MG) XIV and XV, each rated 20 percent disabling; fracture of 
the right fifth finger; bilateral tinnitus; peripheral 
neuropathy of the left and right lower extremities, each 
rated 10 percent disabling; and shell fragment wound scar of 
the face and hearing defective hearing in the right ear, each 
rated noncompensably disabling.  The combined rating was 80 
percent, and the Veteran was also in receipt of a total 
rating for compensation purposes based on individual 
unemployability (TDIU) due to service-connected disability 
from August 31, 2004.  

5.  A disability of service origin did not affect a vital 
organ, did not cause or play any role in the Veteran's death, 
and did not have a material influence in accelerating death.  

6.  The Veteran's service-connected disabilities were not 
continuously rated totally disabling, nor was he in receipt 
of an unemployability rating for 10 years prior to his death.  


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2008).  

2.  The criteria for eligibility for DIC under 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. §§ 1151, 1310, 1318, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.22, 3.159, 
3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the appellant's claim, a 
letter dated in November 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant was notified of the evidence that was 
needed to substantiate her claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the appellant was expected to provide, and that 
VA would assist her in obtaining evidence, but that it was 
ultimately her responsibility to provide VA with any evidence 
pertaining to her claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The appellant was 
notified of her responsibility to submit evidence which 
showed that the Veteran's death was due to a disease or 
injury which had its onset in service; of what evidence was 
necessary to establish service connection for the cause of 
the Veteran's death, and why the current evidence was 
insufficient to award the benefits sought.  

The United States Court of Appeals for Veterans Claims 
(Court) has further held that in the context of a claim for 
DIC benefits, a VCAA notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 
(2007).  While the appellant did not receive specific notice 
in this regard, the November 2006 notice letter informed the 
appellant that evidence is needed to show that the Veteran's 
service-connected disability caused or contributed to cause 
his death.  Further, the appellant has presented specific 
argument on her theory regarding the relationship between the 
Veteran's service-connected PTSD and diabetes mellitus and 
the cause of his death.  Thus, in this case, a reasonable 
person could be expected to understand what was required to 
support the claim.  Accordingly, the appellant is found to 
have had a meaningful opportunity to participate effectively 
in the processing of her claim.  Therefore, any error in the 
content of notice was not prejudicial.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439 (2006); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the Veteran's service medical records and all 
VA treatment records identified by the appellant have been 
obtained and associated with the claims file.  The appellant 
was afforded an opportunity to testify at a personal hearing, 
but declined.  Further, in a letter received in November 
2006, the appellant indicated that she had no additional 
evidence to submit and requested that her appeal be forwarded 
to the Board for adjudication.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
appellant or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the appellant in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).


Laws & Regulations

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a refutable presumption of service 
incurrence, such as cardiovascular disease, if manifested to 
the required degree within a prescribed period from the 
Veteran's separation from active duty; or one that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2008).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2008).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at section 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(2008).  

In pertinent part, pursuant to 38 C.F.R. § 3.309(e), 
respiratory cancers, prostate cancer, and soft tissue 
sarcoma, manifested at any time after service shall be 
service connected, if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, and 
provided that the reputable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  Under the authority 
of the Agent Orange Act of 1991 and supplemental legislation 
the Secretary of VA has reviewed reports from the National 
Academy of Sciences and determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32395, 32407 (Jun. 12, 2007).  This would 
include the Veteran's renal cell carcinoma.

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Factual Background & Analysis

The appellant does not claim nor do the service treatment 
records show any abnormalities or diagnosis for renal cell 
cancer or cardiovascular disease in service, within a year 
thereafter, or prior to the Veteran's death in 2006.  Thus, 
there is no basis upon which to conclude that the Veteran's 
renal cell cancer and CAD were incurred in or aggravated 
during military service, including on a presumptive basis.  

Rather, the appellant asserts that the Veteran's death from 
renal cancer and CAD was caused or otherwise related to his 
service-connected PTSD and diabetes mellitus.  The appellant 
argued, in essence, that the Veteran's CAD was the result of 
stress related to his PTSD and diabetes, and that thyroid 
cancer which the Veteran had is related to diabetes.  

As an initial matter, the Board notes that renal cell 
carcinoma is not enumerated among the diseases the Secretary 
of the VA has determined are related to herbicide exposure.  
38 C.F.R. § 3.309(e); See also Notice, 72 Fed. Reg. 32395-
32407 (Jun. 12, 2007).  Consequently, the presumptive 
provisions of 38 U.S.C.A. § 1116 do not apply.  Additionally, 
no health professional has suggested that the Veteran's renal 
cell cancer was related to herbicide exposure.  Combee v. 
Brown, 34 F.3d at 1042.  

The evidence of record shows that in July 2004, the Veteran 
reported a history of a "heart attack" in 1980, and 
coronary artery bypass graft (CABG) the following year with 
no subsequent problems.  The Veteran also reported that he 
was diagnosed with renal and thyroid cancer and underwent 
left nephrectomy in 1999, and a near total nephrectomy in 
2000.  (See July 2004 VA outpatient note).  The evidence of 
record indicates that the Veteran's treatment for his heart 
attack and CABG, and initial treatment for his renal and 
thyroid cancer were at private medical facilities.  Other 
than a 1978 VA examination report, the claims file does not 
include any treatment records prior to 2004, when the Veteran 
moved to Oklahoma from Massachusetts after his first wife 
passed away.  The evidence shows that the Veteran originally 
sought treatment by VA for his residual shell fragment 
injuries in 2004, and that he subsequently received 
psychiatric counseling and treatment for his cancer.  The 
Veteran was first diagnosed with diabetes mellitus in July 
2004.  Although a VA physician in January 2005 opined that 
the Veteran's diabetes could have been due to pancreatic 
insufficiency due to cancer of the pancreas, the RO granted 
service connection for diabetes mellitus and for PTSD in May 
2004, each effective from August 31, 2004, the date of the 
Veteran's claim.  

The evidence of record shows that the Veteran received 
radiation, chemotherapy, and interferon therapy by VA 
beginning in 2004.  The records show that the Veteran's 
primary renal cancer spread to other organs including his 
pancreas and colon, and that a CT scan in December 2005 
showed four nodules on his lungs.  The Veteran was not 
considered a surgical candidate and stopped receiving therapy 
treatments in May 2005.  The Certificate of Death showed that 
the Veteran expired at home on October 7, 2006, and that an 
autopsy was not performed.  

The Board has considered the appellant's contentions that the 
Veteran's CAD and renal cell cancer were caused by his 
service-connected PTSD and diabetes mellitus.  However, as a 
layperson, the appellant is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As indicated above, the service treatment records do not show 
any evidence of renal cancer or CAD in service or until many 
years thereafter.  While the appellant believes that the 
Veteran's renal cell carcinoma and CAD were due to his PTSD 
and diabetes mellitus, she has not presented any competent 
medical evidence to support that assertion.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As there is no competent medical evidence of record 
suggesting a connection between the Veteran's renal cell 
carcinoma and CAD and his service-connected PTSD and diabetes 
mellitus, and no evidence of any manifestations or symptoms 
attributable to renal cell carcinoma or CAD in service or 
until many years after discharge from service, the Board 
finds no basis for a favorable disposition of the appellant's 
claim.  Accordingly, the appeal is denied.  

DIC Pursuant to 38 U.S.C.A. § 1318

With regard to the claim for DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318, benefits shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service-connected when the 
following conditions are met:  (1)  The veteran's death was 
not caused by his or her own willful misconduct; and (2) The 
veteran was in receipt of or entitled to received (or but for 
the receipt of military retired pay was entitled to receive) 
compensation at the time of death for service-connected 
disability that either:  (i) was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death; or 
(ii) was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than five years immediately preceding his death.  38 
U.S.C.A. § 1318(a), (b); 38 C.F.R. § 3.22(a).  

Entitlement to dependency and indemnity compensation is 
predicated, in pertinent part, on a finding that, at the time 
of death, the Veteran had a service-connected disablement 
that was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 or more years 
immediately preceding death.  In this case, the evidence does 
not show that the Veteran was continuously rated totally 
disabled due to his service-connected disabilities or by 
reason of unemployability for a period of 10 years or more at 
the time of his death.  The evidence shows that the Veteran 
was in receipt of a TDIU by VA since 2004; however, it was 
less than the 10 years required for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  Thus, by operation of 
law, entitlement to dependency and indemnity death benefits 
under the provisions of 38 U.S.C.A. § 1318(b) cannot be 
established.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the Veteran's death.  Therefore, 
the benefit of the doubt doctrine does not apply and the 
appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002).  




ORDER

Service connection for the cause of the Veteran's death is 
denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


